Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. CHINA 201810703770.0, filed on 06/30/2018.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/06/2021, 07/21/2021 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

This office action is in response to the application serial number 17/137,398 filed on 12/30/2020.
Claims 1-20 are pending.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 10  is/are rejected under 35 U.S.C. 103 as being unpatentable over Dutta (US 20210306257) in view of Agrawal et al. (Patent No. : US 10404619).
Regarding to the claim 1, US 20210306257 teaches when determining, based on the first device identifier, that the transmission device is located on an active forwarding path between the first multicast destination device and the multicast source device, skipping, by the transmission device, using the transmission device as a device on the standby forwarding path, and skipping forwarding the first standby forwarding path establishment request (Various example embodiments for supporting flow-specific fast rerouting of source routed packets for IPv4-based source routing may be described within the context of FIG. 9. In describing these embodiments, the following terminology is used: “IP-X” is used as the loopback IP address in router “X”, “IP-XY” is used as the IPv4 address at the Y end of link X->Y, and “IP-YX” is used as the IPv4 address at the X end of link Y->X. For example, the loopback address for R1 is IP-1, the address at the R2 end of R1->R2 is IP-12, and the address at the R1 end of R1->R2 is IP-21. It is noted that, in IPv4 source routing, a hop identifier for encoding a hop of a source routed path (primary or protection) may be an IPv4 address, a node identifier, or the like. In describing these embodiments, the explicit paths and protection paths introduced above for FIG. 9 are retained. Thus, the explicit path sent by router R1 on a packet is a list of IPv4 addresses, which is as follows for flow A and flow B:) [see Paragraph 0197]
(The <skip-count> parameter indicates the quantity of hops subsequent to the <protected-hop> that are bypassed by the <protection-path>. For example, P(A) would skip R4->R7 after the protected hop R2->R4 and P(B) would skip R4->R6 after the protected hop R2->R4 ) [see Paragraph 0669].
However, US 20210306257 does not explicitly teach receiving, by a transmission device, a first standby forwarding path establishment request, wherein the first standby forwarding path establishment request comprises a first device identifier, and a destination address indicating an address of a multicast source device, the destination address being for establishing a standby forwarding path between a first multicast destination device identified by the first device identifier and the multicast source device;
Patent No. : US 10404619, from the same or similar fields of endeavor, teaches receiving, by a transmission device, a first standby forwarding path establishment request, wherein the first standby forwarding path establishment request comprises a first device identifier, and a destination address indicating an address of a multicast source device, the destination address being for establishing a standby forwarding path between a first multicast destination device identified by the first device identifier and the multicast source device (receiving, by a transmission device, a first standby forwarding path establishment request, wherein the first standby forwarding path establishment request comprises a first device identifier, and a destination address indicating an address of a multicast source device, the destination address being for establishing a standby forwarding path between a first multicast destination device identified by the first device identifier and the multicast source device) [see Figure 1A, Figure 1B, Figure 1C and Col. 7, Lines 20-40, and Col. 8, Lines 10-25].
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing data of the claimed invention to modify the system of US 20210306257 in view of Patent No. : US 10404619 because Patent No. : US 10404619 suggests that Such a delay is desirable and can cause less significant latencies in a high-speed forwarding element.


Regarding to the claim 10, US 20210306257 teaches a transmission device for implementing data multicast, wherein the transmission device comprises: a processor; and a non-transitory computer readable medium which contains computer-executable instructions; the processor is configured to execute the computer-executable instructions to enable the transmission device to perform operations comprising:
when determining, based on the first device identifier, that the transmission device is located on an active forwarding path between the first multicast destination device and the multicast source device, skipping, by the transmission device, using the transmission device as a device on the standby forwarding path, and skipping forwarding the first standby forwarding path establishment request (Various example embodiments for supporting flow-specific fast rerouting of source routed packets for IPv4-based source routing may be described within the context of FIG. 9. In describing these embodiments, the following terminology is used: “IP-X” is used as the loopback IP address in router “X”, “IP-XY” is used as the IPv4 address at the Y end of link X->Y, and “IP-YX” is used as the IPv4 address at the X end of link Y->X. For example, the loopback address for R1 is IP-1, the address at the R2 end of R1->R2 is IP-12, and the address at the R1 end of R1->R2 is IP-21. It is noted that, in IPv4 source routing, a hop identifier for encoding a hop of a source routed path (primary or protection) may be an IPv4 address, a node identifier, or the like. In describing these embodiments, the explicit paths and protection paths introduced above for FIG. 9 are retained. Thus, the explicit path sent by router R1 on a packet is a list of IPv4 addresses, which is as follows for flow A and flow B:) [see Paragraph 0197]
(The <skip-count> parameter indicates the quantity of hops subsequent to the <protected-hop> that are bypassed by the <protection-path>. For example, P(A) would skip R4->R7 after the protected hop R2->R4 and P(B) would skip R4->R6 after the protected hop R2->R4 ) [see Paragraph 0669].
However, US 20210306257 does not explicitly teach receiving, by a transmission device, a first standby forwarding path establishment request, wherein the first standby forwarding path establishment request comprises a first device identifier, and a destination address indicating an address of a multicast source device, the destination address being for establishing a standby forwarding path between a first multicast destination device identified by the first device identifier and the multicast source device;
Patent No. : US 10404619, from the same or similar fields of endeavor, teaches receiving, by a transmission device, a first standby forwarding path establishment request, wherein the first standby forwarding path establishment request comprises a first device identifier, and a destination address indicating an address of a multicast source device, the destination address being for establishing a standby forwarding path between a first multicast destination device identified by the first device identifier and the multicast source device (receiving, by a transmission device, a first standby forwarding path establishment request, wherein the first standby forwarding path establishment request comprises a first device identifier, and a destination address indicating an address of a multicast source device, the destination address being for establishing a standby forwarding path between a first multicast destination device identified by the first device identifier and the multicast source device) [see Figure 1A, Figure 1B, Figure 1C and Col. 7, Lines 20-40, and Col. 8, Lines 10-25].
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing data of the claimed invention to modify the system of US 20210306257 in view of Patent No. : US 10404619 because Patent No. : US 10404619 suggests that Such a delay is desirable and can cause less significant latencies in a high-speed forwarding element.



Claim(s) 13, 16, 17  is/are rejected under 35 U.S.C. 103 as being unpatentable over Nagarajan et al. (US 20190007225) in view of Dutta (US 20210306257).
Regarding to claim 13, US 20190007225 teaches sending an active forwarding path establishment request to a first neighboring upstream device of the multicast destination device (sending an active forwarding path establishment request to a first neighboring upstream device of the multicast destination device) [see Figure 4, Figure 1A, Figure 1B, Figure 1C, Paragraphs 0026-0039] , wherein 
a destination address of the active forwarding path establishment request is an address of a multicast source device, and is for requesting to establish an active forwarding path between the multicast destination device and the multicast source device, and 
the active forwarding path establishment request further comprises a device identifier identifying the multicast destination device, wherein the device identifier is used by a device that is between the multicast source device and the multicast destination device and that joins the active forwarding path, to record information used to indicate that the device has joined (PIM JOIN) the active forwarding path corresponding to the device identifier (a destination address of the active forwarding path establishment request is an address of a multicast source device, and is for requesting to establish an active forwarding path between the multicast destination device and the multicast source device) [see Figure 4, Figure 1A, Figure 1B, Figure 1C, Paragraphs 0026-0039], and 
the active forwarding path establishment request further comprises a device identifier identifying the multicast destination device, wherein the device identifier is used by a device that is between the multicast source device and the multicast destination device and that joins the active forwarding path, to record information used to indicate that the device has joined (PIM JOIN) the active forwarding path corresponding to the device identifier)  [see Figure 4, Figure 1A, Figure 1B, Figure 1C, Paragraphs 0026-0039]; 
sending a standby forwarding path establishment request to a second neighboring upstream device that is of the multicast destination device and that is different from the first neighboring upstream device, and the standby forwarding path establishment request further comprises the device identifier, wherein the device identifier is used by a transmission device that is located between the multicast source device and the multicast destination device and that has received the standby forwarding path establishment request, to determine, based on the device identifier, whether the transmission device has joined the active forwarding path corresponding to the device identifier (sending a standby forwarding path establishment request to a second neighboring upstream device that is of the multicast destination device and that is different from the first neighboring upstream device, and the standby forwarding path establishment request further comprises the device identifier, wherein the device identifier is used by a transmission device that is located between the multicast source device and the multicast destination device and that has received the standby forwarding path establishment request, to determine, based on the device identifier, whether the transmission device has joined the active forwarding path corresponding to the device identifier ) [see Figure 4, Figure 1A, Figure 1B, Figure 1C, Paragraphs 0026-0039].
However, US 20190007225 does not explicitly teach wherein a destination address of the standby forwarding path establishment request is the address of the multicast source device, and is for requesting to establish a standby forwarding path between the multicast destination device and the multicast source device.
US 20210306257, from the same or similar fields of endeavor, teaches sending a standby forwarding path establishment request to a second neighboring upstream device that is of the multicast destination device and that is different from the first neighboring upstream device, and the standby forwarding path establishment request further comprises the device identifier, wherein the device identifier is used by a transmission device that is located between the multicast source device and the multicast destination device and that has received the standby forwarding path establishment request, to determine, based on the device identifier, whether the transmission device has joined the active forwarding path corresponding to the device identifier [see Paragraphs 0098 & 0108 & 0122 & 0669 & 0197 & 0221].
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing data of the claimed invention to modify the system of US 20190007225 in view of US 20210306257 because US 20210306257 suggests that Various example embodiments relate generally to communication networks and, more particularly but not exclusively, to supporting flow-specific fast rerouting of source routed packets in communication networks.
Regarding to claim 16, US 20190007225 teaches a multicast source device for implementing data multicast, wherein the multicast source device comprises: a processor; and a non-transitory computer readable medium which contains computer-executable instructions; the processor is configured to execute the computer-executable instructions to enable the multicast source device to perform: 
receiving an active forwarding path establishment request through a first port, wherein the active forwarding path establishment request comprises a device identifier and is for requesting the multicast source device to establish an active forwarding path between a multicast destination device identified by the device identifier and the multicast source device; using the first port as a port used for the active forwarding path (receiving an active forwarding path establishment request through a first port, wherein the active forwarding path establishment request comprises a device identifier and is for requesting the multicast source device to establish an active forwarding path between a multicast destination device identified by the device identifier and the multicast source device; using the first port as a port used for the active forwarding path) [see Figure 4, Figure 1A, Figure 1B, Figure 1C, Paragraphs 0026-0039].
However, US 20190007225 does not explicitly teach receiving a standby forwarding path establishment request through a second port, wherein the standby forwarding path establishment request comprises the device identifier and is for requesting the multicast source device to establish a standby forwarding path between the multicast destination device and the multicast source device; and using the second port as a port used for the standby forwarding path.
US 20210306257, from the same or similar fields of endeavor, teaches receiving a standby forwarding path establishment request through a second port, wherein the standby forwarding path establishment request comprises the device identifier and is for requesting the multicast source device to establish a standby forwarding path between the multicast destination device and the multicast source device; and using the second port as a port used for the standby forwarding path (receiving a standby forwarding path establishment request through a second port, wherein the standby forwarding path establishment request comprises the device identifier and is for requesting the multicast source device to establish a standby forwarding path between the multicast destination device and the multicast source device; and using the second port as a port used for the standby forwarding path) [see Paragraphs 0098 & 0108 & 0122 & 0669 & 0197 & 0221].
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing data of the claimed invention to modify the system of US 20190007225 in view of US 20210306257 because US 20210306257 suggests that Various example embodiments relate generally to communication networks and, more particularly but not exclusively, to supporting flow-specific fast rerouting of source routed packets in communication networks.
Regarding to the claim 17, US 20190007225 and US 20210306257 teach the limitations of the claim 16 above.
However, US 20190007225 does not explicitly teach wherein the processor is further configured to execute the computer-executable instructions to enable the multicast source device to perform: after detecting that a fault occurs on the active forwarding path passing through the first port, sending through a port that is of the multicast source device and that is used for the standby forwarding path, the enabling message indicating to enable the standby forwarding path; and, wherein the port that is of the multicast source device and that is used for the standby forwarding path comprises the second port.
US 20210306257, from the same or similar fields of endeavor, teaches wherein the processor is further configured to execute the computer-executable instructions to enable the multicast source device to perform: after detecting that a fault occurs on the active forwarding path passing through the first port, sending through a port that is of the multicast source device and that is used for the standby forwarding path, the enabling message indicating to enable the standby forwarding path; and, wherein the port that is of the multicast source device and that is used for the standby forwarding path comprises the second port (wherein the processor is further configured to execute the computer-executable instructions to enable the multicast source device to perform: after detecting that a fault occurs on the active forwarding path passing through the first port, sending through a port that is of the multicast source device and that is used for the standby forwarding path, the enabling message indicating to enable the standby forwarding path; and, wherein the port that is of the multicast source device and that is used for the standby forwarding path comprises the second port ) [see Paragraphs 0098 & 0108 & 0122 & 0669 & 0197 & 0221].
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing data of the claimed invention to modify the system of US 20190007225 in view of US 20210306257 because US 20210306257 suggests that Various example embodiments relate generally to communication networks and, more particularly but not exclusively, to supporting flow-specific fast rerouting of source routed packets in communication networks.
Allowable Subject Matter
Claims 2-9, 11-12, 14-15, 18-20 are  objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUONG T HO whose telephone number is (571)272-3133. The examiner can normally be reached 7:30-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles C Jiang can be reached on 571-270-7191. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHUONG T HO/Examiner, Art Unit 2412